Evans, P. J.
(After stating the foregoing facts.) The first contract between the parties created the relation of landlord and cropper. A short time after making this contract, and before the beginning of the year 1916, they entered into a written contract whereby they sustained the relation of landlord and tenant. The plaintiff says that this contract was not to have its full legal effect, but it was made to provide him with collateral- to be used in obtaining credit. He did transfer the contract to the Bank of Oglethorpe, and he does not contend that he informed the bank that the paper was factitious. Indeed, if he had done so, it is hardly probable that the bank would have purchased the paper. A party can not impeach his written contract by parol evidence that it was to be binding for one purpose and not binding for other purposes. Under the facts the rent note, containing a contract of tenancy, was a novation of the former contract. The defendant was the plaintiff’s tenant, and the plaintiff’s statutory remedy to collect his rent and supplies by summary process is ample. It was error to appoint a temporary receiver.

Judgment reversed.


All the Justices concur.